FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 8, 2022

                                      No. 04-22-00481-CV

                      IN THE INTEREST OF A.C. AND Q.C., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-18383
                            Honorable Tina Torres, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due November 18, 2022; however, the court granted an
extension of time until December 19, 2022. On December 5, 2022, appellant filed a motion
asking for an extension of time to January 18, 2023 to file the brief.

        We grant the motion in part and order appellant to file appellant’s brief by January
17, 2023. Counsel is advised that no further extensions of time will be granted absent a motion,
filed before the brief is due, that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court